Trumbull App. No. 2008T0077. Upon consideration of the jurisdictional memoranda filed in this case, the court accepts the appeal on Proposition of Law No. I. This court’s judgment of December 31, 2008, dismissing case No. 2008-1610 was not a judgment on the merits. Accordingly, appellant’s first *1456proposition of law is sustained. The December 31, 2009 judgment of the court of appeals in case No. 2008-T-0077 is vacated. Appellant’s motion to remand this cause to the court of appeals is granted. This cause is remanded to the court of appeals for further proceedings on the merits.
Appellant’s motion to hold the appeal in abeyance pending the decision in 2009-2028, State v. Davis, is denied as moot.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.